Citation Nr: 1210243	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating greater than 10 percent for inactive pulmonary tuberculosis with a tender thoracotomy scar.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1967 in the U.S. Army and from March to May 1972 in the U.S. Marine Corps.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a February 2008 rating decision, the RO granted service connection for bronchiectasis with coughing and hemoptysis as secondary to service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar and assigned a 30 percent rating effective April 24, 2007.

In May 2010, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of entitlement to a disability rating greater than 10 percent for inactive pulmonary tuberculosis with a tender thoracotomy scar can be adjudicated.

The Veteran has contended that his service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar is more disabling than currently evaluated.  A review of the claims file shows that the Veteran's most recent VA examination for inactive pulmonary tuberculosis with a tender thoracotomy scar occurred in June 2008.  Pursuant to the Board's May 2010 remand, the RO/AMC attempted to obtain additional private treatment records previously identified by the Veteran.  It appears that, following the Board's remand, these records were obtained and associated with the claims file to the extent possible.

The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in June 2008, the Board finds that, on remand, he should be scheduled for updated VA examination to determine the current nature and severity of his service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for inactive pulmonary tuberculosis with a tender thoracotomy scar in recent years.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  Advise the Veteran that VA already has obtained his available medical records from River Region Medical Center, Vicksburg, Mississippi, to include records from Dr. David Halinski, and from Dr. Addo and Dr. Harron; thus, he does not need to submit additional signed releases for records from these private clinicians.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected inactive pulmonary tuberculosis with a tender thoracotomy scar.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner should identify any current symptoms and residuals of inactive pulmonary tuberculosis with a tender thoracotomy scar, to include interstitial lung disease, restrictive lung disease or obstructive lung disease/chronic bronchitis, experienced by the Veteran, if possible.  The examiner also should state whether the Veteran's thoracotomy scar is unstable or painful.  

The examiner is advised that an unstable scar is defined as a scar where, for any reason, there is frequent loss of covering of skin over the scar.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

